  Case 3:18-cv-00805-REP Document 31 Filed 05/10/19 Page 1 of 3 PageID# 98




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


DONNA LYTLE,                                     Case No. 3:18-CV-00805-REP

                       Plaintiff,                STIPULATION FOR VOLUNTARY
                                                 DISMISSAL PURSUANT TO
vs.                                              FED.R.CIV.P. 41(a)(1)(A)(ii)

CAPITAL ONE BANK (USA), N.A.,

                       Defendant.

       NOW COME, Plaintiff, Donna Lytle, and Defendant, Capital One Bank (USA), N.A.,

through their respective undersigned attorneys and respectfully state and pray:

       1.      On November 20, 2018, Plaintiff filed the complaint in this case (Dkt. 1).

       2.      On February 12, 2019, Defendant answered the Complaint.

       3.      Federal Rule of Civil Procedure 41 provides, in relevant part:

               (a) Voluntary Dismissal.

               (1) By the Plaintiff.

               (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
               and any applicable federal statute, the plaintiff may dismiss an action
               without a court order by filing:

               (i) a notice of dismissal before the opposing party serves either an answer
               or a motion for summary judgment; or

              (ii) a stipulation of dismissal signed by all parties who have appeared.

               (B) Effect. Unless the notice or stipulation states otherwise, the dismissal
               is without prejudice. But if the plaintiff previously dismissed any federal-
               or state-court action based on or including the same claim, a notice of
               dismissal operates as an adjudication on the merits.”

Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).
  Case 3:18-cv-00805-REP Document 31 Filed 05/10/19 Page 2 of 3 PageID# 99




       4.      Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties respectfully notify the Court

that they have stipulated to the voluntary dismissal of the Complaint, with prejudice. The parties

will assume their own litigation costs.

       WHEREFORE, the parties respectfully request this Honorable Court to GRANT the

instant stipulation for voluntary dismissal of the present case, with prejudice.


       Dated: May 10, 2019            Respectfully submitted,


                                              /s/ Francis Webb
                                              Francis Alexander Webb
                                              Law Office F A Webb, PLLC
                                              4103 Chain Bridge Rd. Suite 300
                                              Fairfax, VA 22030
                                              Tel. (703) 539-2003
                                              Email: frank@fawebb.com
                                              Attorney for Plaintiff


                                              Carlos C. Alsina-Batista
                                              Attorney for Plaintiff, Donna Lytle
                                              The Law Offices of Jeffrey Lohman, P.C
                                              4740 Green River Rd., Ste 310
                                              Corona, CA 92880
                                              T: (657) 363-3331
                                              F: (657) 246-1311
                                              E: CarlosA@jlohman.com
                                              Pro hac vice admitted

                                                       and

                                              By: _/s/ John D. Sadler____
                                              John D. Sadler (VA Bar No. 80026)
                                              Ballard Spahr LLP
                                              1909 K Street, NW, 12th Floor
                                              Washington, DC 20006-1157
                                              T: (202) 661-2200
                                              F: (202) 661-2299
                                              sadlerj@ballardspahr.com
                                              Attorneys for Defendant Capital One Bank (USA)
                                              N.A.

                                                 -2-
 Case 3:18-cv-00805-REP Document 31 Filed 05/10/19 Page 3 of 3 PageID# 100




                               CERTIFICATE OF SERVICE

      I hereby certify that on May 10, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send a notification of such filing to

the all CM/ECF participants, including Defendant’s Counsel of record.



                                                          By: /s/ Francis Webb
                                                          Francis Alexander Webb
                                                          Attorney for Plaintiff




                                              -3-
